Citation Nr: 1717625	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sleep disorder, to include obstructive sleep apnea (OSA) and upper airway resistance syndrome (UARS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In December 2014, the Board remanded this case and instructed the RO to obtain a VA examination to determine the nature and etiology of any sleep disorder diagnosed by the examiner.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that that any diagnosed sleep disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus.  

The Veteran underwent a VA examination in March 2015.  The examiner diagnosed the Veteran with OSA with a date of diagnosis of November 2012, and UARS with a date of diagnosis of June 2007.  The examiner opined that the Veteran's "claimed condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected [diabetes]."  The examiner noted the risk factors for OSA and further noted a September 2011 letter from the Veteran's private physician who opined that OSA was caused by weight gain attributed to the service-connected diabetes.  However, the examiner found no evidence that the service-connected diabetes caused weight gain due to the medical record showing the Veteran's body mass index had slightly decreased between July 2001 and August 2013.  

No opinion as to aggravation was provided, as instructed by the December 2014 Remand.  Additionally, the examiner appears to have only provided an opinion as to the Veteran diagnosed OSA as his rationale addressed only that condition.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  As such, the Board finds the March 2015 VA examination inadequate for adjudicatory purposes and another VA examination is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

The Board recognizes an April 2015 letter from the Veteran's private treating physician, Dr. B., who opined that the diagnosed OSA was related to the service-connected diabetes.  Specifically, the physician found that the Veteran's OSA resulted from weight gain due to diabetes.  However, within the same paragraph the physician additionally opined that it was "at least as likely as not that the weight gain contributed to the diabetes and the diabetes was worsened by the weight gain."  In support of the second opinion, the physician noted the Veteran's body mass index was 21 at separation from service and his most recent body mass index was 32.  Therefore, the physician opined that both the diabetes and sleep apnea were caused by the weight gain.  Accordingly, there appears to be a disconnect in the chronology presented by the physician and based on the seemingly contradictory opinions it remains unclear to the Board whether the physician is opining that the weight gain was a symptom of the diabetes that caused the OSA, or whether the Veteran's weight gain caused or contributed to the development of both diabetes and OSA.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Lastly, the Board notes that the April 2015 letter from Dr. B did not provide an opinion as to whether the Veteran's UARS was secondary to the service-connected diabetes.  

The Board lastly notes that since the last remand, VA's Office of General Counsel clarified when service connection (including on a secondary basis) based on obesity is warranted.  See VAOPGCPREC 1-2017.  As to secondary service connection, the opinion indicated that obesity may be an intermediate step between a service-connected disability and a current disability that may be service connected.  The opinion went on to note that a determination of proximate cause is one of fact, and noted that, in a case involving whether a service-connected back disorder resulted in obesity which in turn resulted in hypertension, the relevant questions to be answered included: whether the service-connected disability caused the obesity; whether the obesity was a substantial factor in causing hypertension; and whether the hypertension would not have occurred but for the obesity.  The Board finds that those questions are equally as pertinent to this case.  As such, the Board finds that a new VA examination is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Then, schedule the Veteran's for a VA examination to determine the nature and etiology of his diagnosed obstructive sleep apnea and upper airway resistance syndrome.  The entire electronic claims file must be made accessible to and reviewed by the examiner.  The examiner should provide the following opinion:

(a) Is it at least as likely as not that the Veteran's service-connected diabetes caused the Veteran's obesity or weight gain? 

(b) If so, is it at least as likely as not that the obesity or weight gain was a substantial factor in causing the Veteran's sleep apnea, obstructive sleep apnea and/or upper airway resistance syndrome?

(c) If so, is it at least as likely as not that the sleep apnea, obstructive sleep apnea and/or upper airway resistance syndrome would not have occurred but for the obesity or weight gain?

(d) Is it otherwise at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep disorders, to include obstructive sleep apnea and upper airway resistance syndrome, were caused by or aggravated beyond their normal progression by the Veteran's service-connected diabetes mellitus?  

In rendering his/her opinion(s), the examiner should specifically list and address all symptoms attributed to the Veteran's service-connected diabetes.  The examiner must address the medical records and lay statements, including the September 2011 and April 2015 opinions provided by the Veteran's physician, Dr. B., indicating that the Veteran's obstructive sleep apnea resulted from weight gain due to diabetes.  A complete rationale for all opinions rendered should be provided.  

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



